1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                            EASTERN DISTRICT OF CALIFORNIA
9
10   JAMES RAYMOND,                       )       Case No.: 1:18-cv-00307 - DAD - JLT
                                          )
11            Plaintiffs,                 )       SCHEDULING ORDER (Fed. R. Civ. P. 16)
12       v.                               )
                                          )       Pleading Amendment Deadline: 4/5/2019
13   WARREN MARTIN,                       )
                                          )       Discovery Deadlines:
14            Defendant.                  )             Initial Disclosures: 1/18/2019
                                          )             Non-Expert: 10/18/2019
15
                                          )             Expert: 1/3/2020
16                                                      Mid-Discovery Status Conference:
                                                        5/6/2019 at 8:30 a.m.
17
                                                  Non-Dispositive Motion Deadlines:
18                                                      Filing: 1/17/2020
19                                                      Hearing: 2/18/2020

20                                                Dispositive Motion Deadlines:
                                                         Filing: 2/28/2020
21                                                       Hearing: 4/7/2020
22
                                                  Settlement Conference:
23                                                       6/3/2020 at 9:00 a.m.

24                                                Pre-Trial Conference:
                                                         6/15/2020 at 1:30 p.m.
25
                                                         Courtroom 5
26
                                                  Trial: 8/11/2020 at 8:30 a.m.
27                                                       Courtroom 5
                                                         Jury trial: 7-10 days
28


                                              1
1    I.      Magistrate Judge Consent:

2            Notice of Congested Docket and Court Policy of Trailing

3            Due to the District Judges’ heavy caseload, the adopted policy of the Fresno Division of the

4    Eastern District is to trail all civil cases. The parties are notified that for a trial date set before a District

5    Judge, the parties will trail indefinitely behind any higher priority criminal or older civil case set on the

6    same date until a courtroom becomes available. The trial date will not be reset to a continued date.

7            The Magistrate Judges’ availability is far more realistic and accommodating to parties than that

8    of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize

9    criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge

10   may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of

11   Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States

12   Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.

13           The Fresno Division of the Eastern District of California, whenever possible, is utilizing United

14   States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the

15   Local Rules, Appendix A, such reassignments will be random, and the parties will receive no advance

16   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern

17   District of California.

18           Therefore, the plaintiff is directed to consider consenting to Magistrate Judge jurisdiction to

19   conduct all further proceedings, including trial. Within 30 days of the date of this order, the plaintiff

20   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

21   whether they will consent to the jurisdiction of the Magistrate Judge.

22   II.     Pleading Amendment Deadline

23           Any requested pleading amendments are ordered to be filed, either through a stipulation or

24   motion to amend, no later than April 5, 2019. Any motion to amend the pleadings shall be heard by

25   the Honorable Dale A. Drozd, United States District Court Judge.

26   III.    Discovery Plan and Cut-Off Date

27           The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

28   on or before January 18, 2019.


                                                          2
1           The parties are ordered to complete all discovery pertaining to non-experts on or before

2    October 18, 2019 and all discovery pertaining to experts on or before January 3, 2020.

3           The parties are directed to disclose all expert witnesses, in writing, on or before November 1,

4    2019, and to disclose all rebuttal experts on or before December 6, 2019. The written designation of

5    retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

6    and (C) and shall include all information required thereunder. Failure to designate experts in

7    compliance with this order may result in the Court excluding the testimony or other evidence offered

8    through such experts that are not disclosed pursuant to this order.

9           The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

10   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

11   included in the designation. Failure to comply will result in the imposition of sanctions, which may

12   include striking the expert designation and preclusion of expert testimony.

13          The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

14   disclosures and responses to discovery requests will be strictly enforced.

15          A mid-discovery status conference is scheduled for May 6, 2019 at 8:30 a.m. before the

16   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

17   California. The parties SHALL file a joint mid-discovery status conference report one week before the

18   conference. The parties also SHALL lodge the status report via e-mail to

19   JLTorders@caed.uscourts.gov. The joint statement SHALL outline the discovery the parties have

20   completed and that which needs to be completed as well as any impediments to completing the

21   discovery within the deadlines set forth in this order. The parties may appear via teleconference by

22   dialing (888) 557-8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom

23   Deputy Clerk receives a written notice of the intent to appear telephonically no later than five court

24   days before the noticed hearing date.

25   IV.    Pre-Trial Motion Schedule

26          All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

27   than January 17, 2020, and heard on or before February 18, 2020. Discovery motions are heard

28   before the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States


                                                       3
1    Courthouse in Bakersfield, California. For these hearings, the parties may appear via teleconference by

2    dialing (888) 557-8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom

3    Deputy Clerk receives a written notice of the intent to appear telephonically no later than five court

4    days before the noticed hearing date. All other non-dispositive hearings SHALL be set before Judge

5    Drozd.

6             No motion to amend or stipulation to amend the case schedule will be entertained unless it

7    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

8    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

9    with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

10   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

11   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

12   obligation of the moving party to arrange and originate the conference call to the court. To schedule

13   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

14   (661) 326-6620 or via email at SHall@caed.uscourts.gov. The parties must comply with Local Rule

15   251 with respect to discovery disputes or the motion will be denied without prejudice and

16   dropped from the Court’s calendar.

17            Any dispositive motion SHALL be filed no later than February 28, 2020. The hearing on the

18   dispositive motions shall be no later than April 7, 2020, in Courtroom 5 at 9:30 a.m. before the

19   Honorable Dale A. Drozd, United States District Court Judge. In scheduling such motions, the parties

20   shall comply with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

21   V.       Motions for Summary Judgment or Summary Adjudication

22            At least 21 days before filing a motion for summary judgment or motion for summary

23   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

24   to be raised in the motion.

25            The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

26   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

27   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

28   issues for review by the court; 5) explore the possibility of settlement before the parties incur the


                                                        4
1    expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

2            The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

3    statement of undisputed facts at least five days before the conference. The finalized joint statement of

4    undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

5    deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

6    statement of undisputed facts.

7            In the notice of motion the moving party SHALL certify that the parties have met and conferred

8    as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

9    comply may result in the motion being stricken.

10   VI.     Pre-Trial Conference Date

11           June 15, 2020 at 1:30 p.m. in Courtroom 5 before Judge Drozd.

12           The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

13   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

14   directly to Judge Drozd's chambers, by email at DADorders@caed.uscourts.gov.

15           The parties' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

16   Eastern District of California, as to the obligations of the parties in preparing for the pre-trial

17   conference. The Court will insist upon strict compliance with those rules. In addition to the matters set

18   forth in the Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be

19   used by the Court to explain the nature of the case to the jury during voir dire.

20   VII.    Trial Date

21           August 11, 2020 at 8:30 a.m. in Courtroom 5 before the Honorable Dale A. Drozd, United

22   States District Court Judge.

23           A.      This is a Court trial.

24           B.      The Parties’ Estimate of Trial Time: 7-10 days.

25           C.      The Parties’ attention is directed to Local Rules of Practice for the Eastern District of

26   California, Rule 285.

27   VIII. Settlement Conference

28           A Settlement Conference is scheduled for June 3, 2020 at 9:00 a.m., located at 510 19th Street,


                                                         5
1    Bakersfield, California. Notwithstanding the requirements of Local Rule 270(b), the settlement

2    conference will be conducted by Magistrate Judge Thurston. The Court deems the deviation from the

3    Local Rule to be appropriate and in the interests of the parties and justice and sound case management

4    based upon the location of the underlying incident. If any party prefers that the settlement

5    conference be conducted by a judicial officer who is not assigned to this case, that party is

6    directed to notify the Court no later than 60 days in advance of the scheduled settlement

7    conference to allow sufficient time for another judicial officer to be assigned to handle the conference.

8             Unless otherwise permitted in advance by the Court, the attorneys who will try the case

9    shall appear at the Settlement Conference with the parties and the person or persons having full

10   authority to negotiate and settle the case on any reasonable terms1discussed at the conference.

11   Consideration of settlement is a serious matter that requires preparation prior to the settlement

12   conference. Set forth below are the procedures the Court will employ, absent good cause, in

13   conducting the conference.

14            At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via

15   fax or e-mail, a written itemization of damages and a meaningful2 settlement demand which includes

16   a brief explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before

17   the settlement conference, Defendant SHALL respond via fax or e-mail, with an acceptance of the

18   offer or with a meaningful counteroffer, which includes a brief explanation of why such a settlement

19   is appropriate.

20            If settlement is not achieved, each party SHALL attach copies of their settlement offers to

21   their Confidential Settlement Conference Statement, as described below. Copies of these documents

22   shall not be filed on the court docket.

23                     CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

24            At least five court days before the settlement conference, the parties shall submit, directly to

25
              1
                Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements
26   are subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by
     a person whose recommendations about settlement are relied upon by the ultimate decision makers.
              2
                “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
27   party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party.
     If, however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this
28   should trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the
     settlement conference via stipulation. However, Judge Drozd requires the parties to participate in a settlement
     conference so the Court will not vacate the conference.

                                                                6
1    Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential Settlement

2    Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

3    any other party, although the parties may file a Notice of Lodging of Settlement Conference

4    Statement. Each statement shall be clearly marked "confidential" with the date and time of the

5    Settlement Conference indicated prominently thereon.

6             The Confidential Settlement Conference Statement shall include the following:

7             A.     A brief statement of the facts of the case.

8             B.     A brief statement of the claims and defenses, i.e., statutory or other grounds upon

9                    which the claims are founded; a forthright evaluation of the parties' likelihood of

10                   prevailing on the claims and defenses; and a description of the major issues in dispute.

11            C.     A summary of the proceedings to date.

12            D.     An estimate of the cost and time to be expended for further discovery, pretrial and

13   trial.

14            E.     The relief sought.

15            F.     The party's position on settlement, including present demands and offers and a history

16                   of past settlement discussions, offers and demands.

17   IX.      Request for Bifurcation, Appointment of Special Master, or other

18            Techniques to Shorten Trial

19            Not applicable at this time.

20   X.       Related Matters Pending

21            There are no pending related matters.

22   XI.      Compliance with Federal Procedure

23            The parties are expected to familiarize themselves with the Federal Rules of Civil Procedure

24   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

25   amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

26   handle its increasing case load and sanctions will be imposed for failure to follow the Rules as provided

27   in both the Federal Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of

28   California.


                                                        7
1    XII.   Effect of this Order

2           The foregoing order represents the best estimate of the court and the parties as to the agenda

3    most suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

4    parties determine at any time that the schedule outlined in this order cannot be met, the parties are

5    ordered to notify the court immediately of that fact so that adjustments may be made, either by

6    stipulation or by subsequent status conference.

7           The dates set in this Order are considered to be firm and will not be modified absent a

8    showing of good cause even if the request to modify is made by stipulation. Stipulations

9    extending the deadlines contained herein will not be considered unless they are accompanied by

10   affidavits or declarations, and where appropriate attached exhibits, which establish good cause

11   for granting the relief requested.

12          Failure to comply with this order may result in the imposition of sanctions.

13
14   IT IS SO ORDERED.

15      Dated:     November 5, 2018                             /s/ Jennifer L. Thurston
16                                                       UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28


                                                        8
